Plaintiff in error, A.L. Treese, was convicted of a violation of section 4, c. 26, Session Laws 1913. From the judgment rendered on the verdict an appeal was duly perfected by filing in this court on September 4, 1918, a petition in error with case-made.
In the case of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, the statute upon which the prosecution in this case was based was held unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgment herein is reversed.